Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,828,864. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a waistband/bandroll comprising an absorption layer fused with a wicking layer having stretch and recovery properties wherein said wicking layer controls stretch and recovery of said absorption layer.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of copending Application No. 17/399,994 (reference application). Although the claims at issue are not identical, they are not patentably distinct each claims a waistband/bandroll comprising an absorption layer fused with a wicking layer having stretch and recovery properties wherein said wicking layer controls stretch and recovery of said absorption layer.  The ‘994 application has been allowed but has not yet issued.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,034,130. Although the claims at issue are not identical, they are not patentably distinct from each other because each claims a bandroll for a waistband for a garment comprising absorption and wicking layers wherein the wicking layer comprises a wicking n-way fusible substrate wherein n is greater than or equal to 2.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama, U.S. Patent Application Publication No. 2002/0092084 in view of Burrow, U.S. Patent Application Publication No. 2009/0133446 and Johnson et al, U.S. Patent Application Publication No. 2016/0255897.  
Takayama discloses a waist band structure comprising a wicking layer disposed towards the skin of a wearer of a garment comprising the waist band structure and an absorbent layer disposed adjacent to the wicking layer. The wicking layer provides the performance of wicking to the structure and thus meets claim 5.  The waistband would have to be either straight or curved.    See entire document, especially abstract, figures, paragraphs 0020-0027. Takayama 
However, Burrow discloses a moisture wicking fabric and garment comprising a wicking layer of polyester fibers and an absorbing layer comprising a blend of polyester and cellulosic fibers, such as cotton fibers.  See abstract.  Burrow teaches that a garment can be formed from these fabrics.  Note that if the garment comprises the same fibers and structure then it will necessarily have the same shrinkage properties.  Note that the instant specification and claims consider polyester to be a fusible fibers and wicking fibers.  The material can be knitted which would provide stretch properties to the fabric and thus meet claims 7-8. .  The fusible layer, as part of the fabric would exert control over the ultimate stretch properties of the fabric.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed particular materials and structures as taught by Burrow to form they waistband of Takayama, in view of their art recognized suitability for this intended purpose and to have selected the proportions of cotton and polyester which produced garments having the desired properties.
Takayama in view of Burrow differs from the claimed invention because it does not teach perforating the layers or fusion bonding the layers.
However, Johnson et al discloses perforating the layers of an absorbent band structure for ventilation and circulation.  See paragraph 0093.  Johnson et al also teaches that the layers can be bonded by fusion, (i.e., thermal or ultrasonic bonding).  See paragraph 0079.  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have provided perforations in the layers of the .
Claims 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Takayama in view of Burrow and Johnson as applied to claims above, and further in view of Christian, U.S. Patent Application Publication No. 2009/0100559.

Takayama in view of Burrow and Johnson differs from the claimed invention because it does not disclose that the perforations are in a particular pattern.  
However, Christian discloses perforating garment structures in particular patterns.  Therefore, it would have been obvious to have selected a particular pattern for the perforations of the waistband of Takayama which provided an aesthetically pleasing and/or informative pattern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789